COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Russell and Senior Judge Frank
UNPUBLISHED



              RONALD REDMAN, JR.
                                                                                MEMORANDUM OPINION*
              v.     Record No. 1900-15-3                                           PER CURIAM
                                                                                    JUNE 7, 2016
              ROANOKE CITY DEPARTMENT
               OF SOCIAL SERVICES


                                 FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                                              Charles N. Dorsey, Judge

                               (Brittany C. Furr; Steidle Law Firm, on brief), for appellant.

                               (Daniel J. Callaghan, City Attorney; Heather P. Ferguson, Assistant
                               City Attorney; Joseph F. Vannoy, Guardian ad litem for the minor
                               child, on brief), for appellee.


                     Ronald Redman, Jr. (“father”) appeals the termination of his residual parental rights to his

              child, A.R., pursuant to Code § 16.1-283(C)(2) and 16.1-283(B). He maintains the evidence was

              insufficient to support the trial court’s decision to terminate his rights and to approve the

              permanency planning goal of adoption. Upon reviewing the record and briefs of the parties, we

              summarily affirm the trial court’s decision, pursuant to Rule 5A:27.

                                                            Background

                     When reviewing a decision to terminate parental rights, we presume the circuit court

              “thoroughly weighed all the evidence, considered the statutory requirements, and made its

              determination based on the child’s best interests.” Toms v. Hanover Dep’t of Soc. Servs., 46
Va. App. 257, 265-66, 616 S.E.2d 765, 769 (2005) (quoting Fields v. Dinwiddie Cty. Dep’t of

              Soc. Servs., 46 Va. App. 1, 7, 614 S.E.2d 656, 659 (2005)).

                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       “The trial court’s judgment, ‘when based on evidence heard ore tenus, will not be

disturbed on appeal unless plainly wrong or without evidence to support it.’” Id. at 266, 616

S.E.2d at 769 (quoting Fields, 46 Va. App. at 7, 614 S.E.2d at 659). “In its capacity as

factfinder, therefore, the circuit court retains ‘broad discretion in making the decisions necessary

to guard and to foster a child’s best interests.’” Id. (quoting Farley v. Farley, 9 Va. App. 326,

328, 387 S.E.2d 794, 795 (1990)).

       On April 25, 2014, the Roanoke Department of Social Services (“RDSS”) received a

complaint that father was physically neglecting his two-year-old daughter, A.R. The complaint

alleged that father was using and selling drugs in the home and that A.R. “was walking around with

her diaper all the time and did not have her own bedroom.” On May 1, 2014, social worker

Amanda Whorley visited father’s home at approximately 10:30 a.m. Both father and A.R. appeared

to have been sleeping.

       Whorley noticed there was “barely any food” in the house and that the refrigerator was

empty. Father prepared a bottle of whole milk for A.R. while he spoke with Whorley. He

explained he intended to go to the grocery store later that day. Upon inspecting the home, Whorley

noted that two mattresses were on the living room floor. A.R. slept on one mattress with her father,

and her paternal grandfather slept on the other mattress.

       Mother was not in the home because she was incarcerated. After observing a razor blade

with a white, powdery substance on the edges, Whorley asked father if he would be able to pass a

drug test. He answered affirmatively. Whorley left the home, but advised father she would be back

in touch.

       The following day, on May 2, 2014, Officer Sloan called Whorley and told her a search

warrant had been executed at father’s home the prior day. The police found needles and heroin

within A.R.’s reach. When the police arrived, father had a needle filled with heroin ready for use.

                                                 -2-
During the search, two buyers arrived to purchase heroin. Officer Sloan allowed father to place

A.R. with friends “Brandon and Dannielle” for the night.

       When Whorley returned to father’s apartment the afternoon of May 2, 2014, she

encountered Danielle Capizunski in a car outside the home. Capizunski told Whorley that father

was “out looking for work” and that A.R. was near a wooded area beside the home. Whorley asked

Capizunski to bring A.R. to her so that Whorley could confirm the child was safe. She also called

father and asked him to come home, but he refused to do so. A third party arrived at the scene and

removed A.R.

       Whorley obtained an emergency protective order requiring father to make A.R. available to

RDSS. She served it on father on May 7, 2014. RDSS also removed A.R. from the home.

Whorley explained to father that A.R. was being removed because of the drugs in the home. Father

told Whorley that A.R. knew “not to touch them.”

       On June 25, 2014, RDSS filed its initial foster care plan with a goal of returning A.R. to her

home. Several goals were established for father, including substance abuse assessment and

psychological and parenting capacity evaluations. The target date for father’s completion of these

goals was October 2014. Father was also instructed to obtain appropriate housing and employment

by March 2015.

       By November 2014 father had not completed the psychological evaluation. Foster care

worker Melissa Viet called father in December 2014 and asked him to schedule the evaluation.

After a family partnership meeting with father in January 2015, he underwent the evaluation1 in

February 2015. He did not, however, obtain suitable housing or employment.




       1
          The psychologist who evaluated father concluded he had “significant limitations” in his
parenting ability, suffered from “chronic, low-grade depression,” and acknowledged he had
“priort[ized] . . . money and drugs over the welfare of his daughter.”
                                               -3-
         RDSS attempted a trial home placement with A.R.’s mother in October 2014, on the

condition that father avoid contact with A.R. unless mother was present. In November 2014,

however, Viet visited the home after receiving a report the home was dirty and without food. Upon

speaking with father, Viet found his speech was so slow and slurred that she had difficulty

understanding him. The refrigerator was broken, and there was little food in the house. Mother and

father were using space heaters because they stated they had no money to fill the oil tank. Two

individuals in the home reported that mother and father were using drugs.

         Viet asked father to undergo a drug screen the following day, but he refused to do so. When

he eventually agreed to a hair follicle test, he tested positive for morphine and heroin use in the past

ninety days. In December 2014, A.R. was returned to her foster home.

         Weekly visitations were scheduled for father, but he missed five visits between December

2014 and April 2015, as well as all in May 2015. Most of the visits were missed without prior

explanation. When father did visit, he made statements such as, “You don’t like them. We’re going

to kick them and punch them in the face.” He referred to Viet as a “bitch” and told Viet he “hoped

something would happen” to her children. His statements in A.R.’s presence became so hostile

during a visit in March 2015 that Viet’s supervisor became involved, and father was asked to leave.

         Father failed drug screens on six occasions between January 2015 and April 16, 2015.

         In May 2015 father was arrested on charges of heroin distribution, and was incarcerated. At

that time, he was on probation for cocaine distribution convictions. Following conviction on the

new offenses, as well as his convictions for violating his probation, he received an active term of six

years.

         At the time of the termination hearing on November 4, 2015, A.R. was three years old, and

living with her twelve-year-old half-sister in the same foster home. Viet stated that A.R. was “doing

great” in the foster home, loved her older sister, and wanted to be with her “permanently.” Viet

                                                  -4-
noted that mother’s parental rights to A.R.’s half-sister had been terminated and that the half-sister

was available for adoption.

                                               Analysis

                                               I. and II.

        Father asserts that the trial court erred by terminating his parental rights because he

substantially remedied the conditions that led to A.R.’s removal. He also asserts that the trial

court erred by terminating his parental rights because reasonable and appropriate efforts were not

made to provide him with the services he required to remedy those conditions.

        We disagree. Pursuant to Code § 16.1-283(C)(2),

                [t]he residual parental rights of a parent or parents of a child placed
                in foster care . . . may be terminated if the court finds, based upon
                clear and convincing evidence, that it is in the best interests of the
                child and that:

                        ....

                [t]he parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed twelve
                months from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation
                of the child’s foster care placement, notwithstanding the
                reasonable and appropriate efforts of social, medical, mental health
                or other rehabilitative agencies to such end. Proof that the parent
                or parents, without good cause, have failed or been unable to make
                substantial progress towards elimination of the conditions which
                led to or required continuation of the child’s foster care placement
                in accordance with their obligations under and within the time
                limits or goals set forth in a foster care plan filed with the court or
                any other plan jointly designed and agreed to by the parent or
                parents and a public or private social, medical, mental health or
                other rehabilitative agency shall constitute prima facie evidence of
                this condition. The court shall take into consideration the prior
                efforts of such agencies to rehabilitate the parent or parents prior to
                the placement of the child in foster care.

        Here, father had multiple opportunities to prove his ability to remedy the conditions

leading to A.R.’s foster care placement, and he failed to do so. Following A.R.’s removal, he

                                                 -5-
continued to abuse drugs. He completed the psychological evaluation only at Viet’s insistence,

and did not secure stable housing and employment. Not only did he fail multiple drug screens,

he continued to distribute drugs. Finally, he failed to appear for several visitation dates, and

when he did appear, he promoted antisocial and even violent behavior.

          Finally, while the trial court did not base its termination decision solely on father’s

extended incarceration, it was entitled to consider his incarceration in reaching the conclusion

that termination was in A.R.’s best interests.

                 While long-term incarceration does not, per se, authorize
                 termination of parental rights . . . it is a valid and proper
                 circumstance which, when combined with other evidence
                 concerning the parent/child relationship, can support a court’s
                 finding by clear and convincing evidence that the best interests of
                 the children will be served by termination.

Ferguson v. Stafford Cty. Dep’t of Soc. Servs., 14 Va. App. 333, 340, 417 S.E.2d 1, 5 (1992).

          “It is clearly not in the best interests of a child to spend a lengthy period of time waiting

to find out when, or even if, a parent will be capable of resuming his [or his] responsibilities.”

Kaywood v. Halifax Cty. Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990).

                 Virginia law recognizes the “maxim that, sometimes, the most
                 reliable way to guage a person’s future actions is to examine those
                 of his past.” Petry v. Petry, 41 Va. App. 782, 793, 489 S.E.2d 458,
                 463 (2003). “As many courts have observed, one permissible
                 ‘measure of a parent’s future potential is undoubtedly revealed in
                 the parent’s past behavior with the child.” Id. (citation omitted).
                 “No one can divine with any assurance the future course of human
                 events. Nevertheless, past actions and relationships over a
                 meaningful period serve as good indicators of what the future may
                 be expected to hold.” Winfield v. Urquhart, 25 Va. App. 688,
                 696-97, 492 S.E.2d 464, 467 (1997) (citations omitted).

Toms, 46 Va. App. at 267-68, 616 S.E.2d at 770.

          Here, father not only failed to secure employment or suitable housing, as required for

A.R.’s return, he also continued to use and sell drugs. He acknowledged he would not be

                                                   -6-
available to care for A.R. for the next six years due to his incarceration. At the time of the

hearing, A.R. was living with her older sister in a foster family with whom she had bonded, and

was doing well.

       As clear and convincing evidence proved that father had, without good cause, failed to

make substantial progress towards elimination of the conditions which led to A.R.’s foster care

placement and that termination of father’s parental rights was in A.R.’s best interests, the trial

court did not err in terminating father’s residual parental rights pursuant to Code

§ 16.1-283(C)(2).2 We affirm the decision of the circuit court.

                                                                                           Affirmed.




       2
          Because we conclude that the evidence supported the trial court’s termination of
father’s parental rights under Code § 16.1-283(C)(2), we need not address whether termination
was also warranted pursuant to Code § 16.1-283(B).
                                              -7-